PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of


SOON-SHIONG, PATRICK 

:
Application No.  16/644,936

:	DECISION ON PETITION 
Filed:  March 05, 2020
Attorney Docket No.:  102690.0023US 
Title: HLA TISSUE MATCHING AND METHODS THEREFOR  
 

:	TO MAKE SPECIAL UNDER
:            37 CFR 1.102




This is a decision on the petition under 37 CFR 1.102(c)(1), filed February 02, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he/she has evidence that inventor Patrick Soon-Shiong, is over 65 years of age.   

The application is being forwarded to the Technology Center Art Unit 1631 for action on the merits commensurate with this decision.

Telephone inquiries concerning this decision should be directed to Dale Hall at 571-272-3586. 

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Dale A. Hall/Paralegal Specialist, OPET